DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2, 3, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	The examiner is unclear as to what columnar zones is referring to.  A row of nozzles also consist of a columnar of nozzles. Columnar zones are the nozzles on the left side or the right side or upper column or lower columns.  Are the columnar zones of a particular section or group?
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5, 7-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al. (US 2005/0122354).
Yamane et al. disclose the following claimed limitations:
* Re clm 1, a method of printing an image from a printhead module having a plurality of horizontal nozzle rows, each nozzle row having a main row portion and a corresponding dropped row portion vertically offset from the main row portion, the method steps of (paras 0016-0017, 0054-0055, 0058-0060, 0068,0078-0081, 0084-0089, 0090-0094, 0120-0125, figs 3, 4, 5, 9, 14, 15, 16, 23);
* allocating first dot data for an image line of the image to nozzles in a main row portion of a first nozzle row; and allocating second dot data for the image line to nozzles in a dropped row portion of the first nozzle row (paras 0016-0017, 0054-0055, 0058-0060, 0072-0076, figs 3-5, 9-12, 14-16, 23);
 sending the first dot data to the printhead module and firing droplets, based on the first dot data, from nozzles of the main row portion; and sending the second dot data to the printhead module and firing droplets, based on the second dot data, from nozzles of the corresponding dropped row portion (paras 0014-0017, 0054-0055, 0058-0060, 0075-0081, figs 3-5 ,9, 13-16, 23);
* wherein: one or more bits of the first dot data correspond to pixels of the image line aligned with the dropped row portion; and one or more bits of the second dot data correspond to pixels of the image line aligned with the main row portion (paras 0014-0017, 0054-0055, 0058-0060, 0075-0081, figs 3-5 ,9, 13-16, 23).

* Re clm 2, wherein said bits of the first dot data are allocated to nozzles of the main portion proximal the dropped row portion (paras 0014-0017, 0054-0055, 0058-0060, 0075-0081, figs 3-5 ,9, 13-16, 23).

* Re clm 3, wherein said bits of the second dot data are allocated to nozzles of the dropped row portion proximal the main row portion (paras 0014-0017, 0054-0055, 0058-0060, 0075-0081, figs 3-5 ,9, 13-16, 23).

* Re clm 4, wherein the first nozzle row of the dropped row portion corresponds to the first nozzle row of the main row portion (paras 0014-0017, 0054-0055, 0058-0060, 0075-0081, figs 3-5 ,9, 13-16, 23).

* Re clm 5, wherein the second nozzle row of the dropped row portion does not correspond with the first nozzle row of the main row portion (paras 0014-0017, 0054-0055, 0058-0060, 0075-0081, figs 3-5 ,9, 13-16, 23).

* Re clm 7, wherein allocation of first and second dot data to nozzles of the main row portion and dropped row portion is performed in a printer controller communicating with the
 
printhead module (paras 0014-0017, 0054-0060, 0072-0081, figs 3-5, 9, 10, 13-16).

* Re clm 8, wherein the printhead module has redundant nozzle rows (paras 0014-0017, 0054-0060, 0072-0081, figs 3-5, 9, 10, 13-16).

* Re clm 9, wherein the printhead module is a monochrome printhead module having all nozzle rows supplied with a same color ink (paras 0014-0017, 0054-0060, 0072-0081, figs 3-5, 9, 10, 13-16).

* Re clm 11, wherein: third dot data for the image line is allocated to a second nozzle row of the main row portion; fourth dot data for the image line of is allocated to the corresponding the second nozzle row of the dropped row portion; one or more bits of the third dot data correspond to pixels of the image line aligned with the dropped row portion; one or more bits of the fourth dot data correspond to pixels of the image line aligned with the main row portion (each nozzle substrates H1100a-H1100d has independent drive circuits, one for the even numbered nozzle column and one for the odd numbered nozzle column.  All nozzles are used when printing 100% density), (paras 0014-0017, 0054-0060, 0072-0081, 0094, figs 3-5, 9-12, 13-17).

* Re clm 12, wherein the first and second dot data correspond to even pixels of the image line, and the third and fourth dot data correspond to odd pixels of the image line or vice versa. (each nozzle substrates H1100a-H1100d has independent drive circuits, one for the even numbered nozzle column and one for the odd numbered nozzle column.  All nozzles are used when printing 100% density), (paras 0014-0017, 0054-0060, 0071-0081, figs 3-5, 9-12, 13-17).

* Re clm 13, wherein the second dot data is sent to the printhead module subsequent to the first dot data (paras 0014-0017, 0054-0060, 0071-0081, figs 3-5, 9-12, 13-17).

* Re clm 14, wherein the dot data comprises a `1` for an enabled firing nozzle and a `0` for a non-enabled non-firing nozzle (paras 0014-0017, 0054-0060, 0071-0081, figs 3-5, 9, 10, 11-13, 14-17).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US 2005/0122354) in view of Ichioka Yoshikazu (EP 3378659).
Yamane et al. disclose all the claimed limitations except for the following:
* Re clm 6, wherein the dropped nozzle portion has a plurality of columnar zones, and the bits of second dot data aligned with the main nozzle portion are ramped across the columnar zones towards the main nozzle portion.
Ichioka Yoshikazu disclose the following claimed limitations:
* Re clm 6, wherein the dropped nozzle portion has a plurality of columnar zones, and the bits of second dot data aligned with the main nozzle portion are ramped across the columnar 
zones towards the main nozzle portion (paras 0028-0032, figs 4 & 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the dropped nozzle portion has a plurality of columnar zones, and the bits of second dot data aligned with the main nozzle portion are ramped across the columnar zones towards the main nozzle portion, taught by Ichioka Yoshikazu into Yamane et al. for the purpose of suppressing eh occurrence of color irregularities in an overlap region during printing.   

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. (US 2005/0122354) in view of Silverbrook et al. (US 20060125857).
Yamane et al. disclose all of the claimed limitations except for the following:
* Re clm 10, wherein the nozzle rows of the dropped nozzle portion together are generally trapezoidal or triangular in plan view.
Silverbrook et al. disclose the following claimed limitations:
* Re clm 10, wherein the nozzle rows of the dropped nozzle portion together are generally trapezoidal or triangular in plan view (paras 4818-4821, figs 368).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the nozzle rows of the dropped nozzle portion together are generally trapezoidal or triangular in plan view, taught by Silverbrook et al. into Yamane et al. for the purpose of linking printhead chips to form an effective horizontal assembled printhead. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853